J-S20002-18


NON-PRECEDENTIAL DECIAION – SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: B.G.L.S., A MINOR                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.D.S., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 71 MDA 2018

              Appeal from the Decree entered December 15, 2017,
               in the Court of Common Pleas of Schuylkill County,
                     Orphans' Court at No(s): A63-219A-17.

    IN RE: S.L.M.S., A MINOR                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.D.S., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 73 MDA 2018

              Appeal from the Decree entered December 15, 2017,
               in the Court of Common Pleas of Schuylkill County,
                     Orphans' Court at No(s): A63-220A-17.


BEFORE: GANTMAN, P.J., OTT, J., and KUNSELMAN, J.

MEMORANDUM BY KUNSELMAN, J.:                              FILED JUNE 28, 2018

       In this matter, J.D.S. (“Father”) appeals the decrees terminating his

parental rights to his two daughters, five-year-old S.L.M.S. and two-year-old

B.G.L.S.1    Father’s only appellate issue is whether the orphans’ court had

____________________________________________


1The orphans’ court also terminated the parental rights of A.G. (“Mother”)
who does not appeal.
J-S20002-18



jurisdiction over him because he is a “sovereign citizen,” a pseudo-legal theory

predicated on the concept that no state government has the authority to

subject its citizens to the rule of law.2 After careful review, we affirm.

        In its opinion issued contemporaneously with its termination decrees,

the orphans’ court provided the following relevant history:

           The children, [S.L.M.S.] and [B.G.L.S.], [were] born [in]
           July [] 2012 and May [] 2015, respectively. The [Schuykill
           County Children & Youth Services] Agency has a history of
           working with the family that began in February of 2013,
           addressing parenting, drugs and alcohol issues, and
           domestic violence. The [older] child, [S.L.M.S.], was in
           foster care placement under a protective order from
           December 9, 2013 until January 6, 2015, when she was
           returned to Mother. At that time, Mother was not residing
           with Father. Three months later, [S.L.M.S.] re-entered
           foster care under an emergency protective order because of
           Mother’s drug and alcohol issues, domestic violence
           concerns, and Father’s failure to have all visits supervised.
           [S.L.M.S.] has remained in foster care since April 6, 2015.
           [B.G.L.S.] was born [in] May [] 2015, and the Agency was

____________________________________________


2   A tenet of the sovereign citizen theory is that:

           When a person is born, that person’s birthday certificate (or
           Social Security card application creates a corresponding
           legal fiction, or “strawman,” in that person’s name.[] This
           means that every person has a kind of dual personality;
           there is the “flesh-and-blood” person on one hand and the
           fictional strawman on the other.[] … [T]hey believe that only
           the strawman really operates in the modern commercial
           world (engaging in transactions, collecting debts, and
           contracting with others); accordingly, they believe the
           government has power over the strawman only, and
           completely lacks authority over the flesh-and-blood person.

Joshua P. Weir, Sovereign Citizens: A Reasoned Response to the Madness,
19 Lewis & Clark L. Rev. 829 (2015).


                                           -2-
J-S20002-18


          given emergency custody of her two days later because she
          was born addicted to methamphetamines. […]

          Father has exerted very little effort to complete the [Family
          Service Plan] goals in the past thirty months while his
          children have been in placement. […] He has established no
          relationship with the [younger] child who was removed
          immediately after her birth, and has made no effort to
          maintain even a minimal relationship with the older child.
          […]

          [The children] are up to date on all of their wellness visits
          and are bonded to the foster parents who are interested in
          adopting them.

Trial Court Opinion, 12/15/17, at 1-2; 10; 13

       The sole issue on appeal is, verbatim:

          1. Whether the trial court properly exercised subject matter
          and personam jurisdiction of [Father] and his (2) real living
          breathing girls.

Father’s Reply Brief, at 2.3

       “Issues pertaining to jurisdiction are pure questions of law, and an

appellate court’s scope of review is plenary. Questions of law are subject to

a de novo standard of review.” Commonwealth v. McGarry 172 A.3d 60,

65-66 (Pa. Super. 2017) (citing In re J.A., 107 A.3d 799, 813 n. 15 (Pa.

Super. 2015) (citation omitted). “A subjection matter jurisdiction challenge

cannot be waived.” Id. (citing Commonwealth v. Jones, 929 A.2d 205, 210

(Pa. 2007).


____________________________________________


3 Father’s Reply Brief provides the most recent, and most succinct iteration of
his appellate issue. His original brief includes three issues, all of which relate
to the jurisdictional challenge.

                                           -3-
J-S20002-18



      Jurisdiction relates to the court’s power to hear and decide the

controversy presented. The Adoption Act provides in relevant part: “the court

of common pleas of each county shall exercise through the appropriate

division original jurisdiction over voluntary relinquishment, involuntary

termination and adoptions proceedings.” 23 Pa.C.S.A. § 2301.

      Father’s personal iteration of the sovereign citizen theory is that the

government – or at least non-federal governments – only have jurisdiction

over “persons.” “A ‘person’ is a fictional character.” See N.T., 10/4/2017, 4.

Thus, the Commonwealth (and its laws and specifically its judges) cannot

infringe Father’s rights. For support, he strings together various holdings from

various jurisdictions, as well an assortment of statutes and entries from

Black’s Law Dictionary. Of some unknown significance, Father attaches the

termination order to his brief with the words “Void - I do not recognize”

scribbled over it in red ink at a 45 degree angle; he signs his documents with

5 cent stamps with the handmade symbols for trademark and copyright on

either sides.   He purposely refers to the “uNited States of America.”      See

Father’s Brief, at 27 (spelling original). He refers to himself in the caption as

“a people;” he refers to the subject children as “living and breathing.” He

concludes the termination of his parental rights to his daughters was bogus.

      Courts in this Commonwealth and various federal courts of appeals have

rejected sovereign citizen claims. See, e.g., United States v. Himmelreich,

481 Fed.Appx. 39, 40 n.2 (3d. Cir. 2012) (per curiam) (citing with approval

United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011)); Charlotte v.

                                      -4-
J-S20002-18



Hansen, 433 Fed.Appx. 660, 661 (10th Cir. 2011) (“an individual’s belief that

her status as a sovereign citizen puts her beyond the jurisdiction of the courts

has no conceivable validity in American law.”)

      Naturally, there are federally protected constitutional rights implicated

in a termination hearing. See U.S.C.A. Const. Amends. 5; 14. The Fourteenth

Amendment provides that no State shall “deprive any person of life, liberty,

or property, without due process of law.” U.S.C.A. Const. Amend. 14. The

United States Supreme Court has interpreted this clause to include a

substantive   component      that   “provides    heighten   protection     against

government    interference   with   certain   fundamental   rights   and   liberty

interests.”   Troxel v. Granville, 530 U.S. 57, 65 (2000).           “Indeed, the

Supreme Court had explicitly held that natural parents have a ‘fundamental

liberty interest … in the care, custody, and management of their child[ren].”

Santosky v. Kramer, 455 U.S. 745, 753 (1982) (citations omitted). “[T]he

interest of parents in the care, custody, and control of their children [] is

perhaps the oldest of the fundamental liberty interests recognized by [the

United States Supreme Court.] Troxel, 530 U.S., at 65. This is not to say,

however, that the state may never deprive an individual of the parental right

to custody. In Interest of A.P., 692 A.2d 240, 242 (Pa. Super. 1997). The

United States Supreme Court has recognized the states’ authority to terminate

a parents’ constitutionally protected right to their children. See, e.g.,

Santosky, 455 U.S. 745, 748.




                                      -5-
J-S20002-18



      In   terms   of   personal   jurisdiction,   there   is   no   question   the

Commonwealth had jurisdiction over Father. See 42 Pa.C.S.A. § 5301(a) (1).

Father resides and domiciles in Pennsylvania. It is unlikely any of this will

convince Father, but the orphans’ court had proper jurisdiction all the same.

      We note that the learned President Judge William Baldwin, once made

aware of Father’s intention to challenge Pennsylvania’s authority over him,

operated with an abundance of caution. He reminded Father of his right to

appointed counsel. Even though it was clear Father was unlikely to heed Judge

Baldwin’s advice to seek counsel, Judge Baldwin even continued the matter in

the hope Father would reconsider. At the rescheduled hearing, Father chose

to proceed unrepresented. Although Father contests no other aspect of the

termination decision, we note further that in addition to affording the parents

proper due process, Judge Baldwin issued a detailed Rule 1925(a) opinion

about his substantive decision.

      We note further the existence of two recent opinions issued by our Court

after orphans’ court’s issued its termination decrees. See In re K.J.H., 180
A.3d 411 (Pa Super. Feb. 20, 2018); see also In re Adoption of T.M.L.M.,

--- A.3d ---, 2018 Pa. Super. 87, (Pa. Super. Apr. 13, 2018).               These

precedents    seemingly obligate    us to    raise   sua sponte      whether    the




                                      -6-
J-S20002-18



appointment of a guardian ad litem (“GAL”) in a contested termination hearing

satisfies the requirements of 23 Pa.C.S.A. § 2313(a).4

        Those cases are distinguishable from this matter. In K.J.H., the court

appointed no one at all to represent the child.        In T.M.L.M., the court-

appointed GAL did not adequately represent either the child’s best interests

or legal interests; in fact, the GAL did not meet or speak with the child at all.5

2018 Pa. Super. 87, at 3. Here, James Conville, Esq. represented both of

these children since the case’s inception, a considerable amount of time – for


____________________________________________


4   This provision provides:

        “The court shall appoint counsel to represent the child in an involuntary
        termination proceeding when the proceeding is being contested by one
        or both of the parents. The court may appoint counsel or a guardian ad
        litem to represent any child who has not reached the age of 18 years
        and is subject to any other proceeding under this part whenever it is in
        the best interests of the child. No attorney or law firm shall represent
        both the child and the adopting parent or parents.”

23 Pa.C.S.A. § 2313(a)

5 Our Supreme Court cites the Comment to Pa.R.J.C.P. 1154 in defining
“best interests” and “legal interests”:

        “Legal interests denotes that an attorney is to express the child’s
        wishes to the court regardless of whether the attorney agrees with the
        child’s recommendation. “Best interests” denotes that a guardian ad
        litem is to express what the guardian ad litem believes is best for the
        child’s care, protection, safety, and wholesome physical and mental
        development regardless of whether the child agrees.”

Pa.R.J.C.P. 1154 cmt.




                                           -7-
J-S20002-18



five-year-old S.L.M.S. since she was approximately 18 months old, and for

two-year-old B.G.L.S. since she was born.

       Instantly, we recognize that B.G.L.S., at age 2, is too young to have

divergent best interests and legal interests. Thus there can be no conflict.

See In re D.L.B., 166 A.3d 322 (Pa. Super. 2017) (interpreting L.B.M. and

declining to remand for appointment of additional counsel for child who was

presented by an attorney who advocated for child’s non-conflicting best and

legal interests). Regarding S.L.M.S., at age 5, we note that Attorney Conville

did not make the court aware of any alleged conflict, nor did the parents. In

the absence of any indication of this conflict, we are satisfied that there is

none – especially given the child’s young age and the length of Attorney

Conville’s representation. Consequently, it is clear from the record that we

need not remand the matter to ascertain whether there is a conflict between

S.L.M.S.’s best interests and legal interests.6

       For the reasons we set forth above, we affirm the trial court’s decision

to terminate Father’s rights of the children.

       Decrees affirmed. Jurisdiction relinquished.

       Judge Ott joins this Memorandum.

____________________________________________


6 While our Supreme Court, in a fractured opinion, held that courts must
appoint counsel to represent the legal interests of any child involved in a
contested involuntary termination proceeding pursuant to 23 Pa.C.S.A. §
2313(a), a majority of the justices agreed that a GAL may serve as a child’s
counsel, so long as the GAL’s dual role does not create a conflict between the
child’s best interests and legal interests. In Re Adoption of L.B.M., 161 A.3d
172, 180; 183-93 (Pa. 2017).

                                           -8-
J-S20002-18



     President Judge Gantman Concurs in the Result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/28/2018




                                  -9-